FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D18-3367
                 _____________________________

ALACHUA COUNTY, a charter
county and political subdivision
of the State of Florida,

    Appellant,

    v.

SADIE DARNELL, in her official
capacity as Sheriff of Alachua
County, Florida,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Alachua County.
Monica J. Brasington, Judge.

                       September 20, 2019


ROBERTS, J.

     Alachua County (the County) filed this three-issue appeal
challenging three orders entered by the Eighth Judicial Circuit
Court in and for Alachua County. We affirm the two orders
challenged in Issues II and III without comment. In Issue I, the
County argues the circuit court erred in denying its first amended
complaint for a declaratory judgment regarding the Alachua
County Sheriff’s (the Sheriff’s) independent authority to transfer
appropriated funds without approval from the Alachua County
Board of County Commissioners (the Board). We find the circuit
court appropriately construed the relevant statutory provisions to
uphold the Sheriff’s independent authority in this case. We affirm
the final order denying declaratory relief.

     This case involves the interplay between the Sheriff’s
authority in Chapter 30, Florida Statutes, and the County’s
authority to implement a county budget in Chapter 129, Florida
Statutes. The Sheriff is an elected, independent constitutional
officer. Art. VIII, § 1(d), Fla. Const.; § 30.53, Fla. Stat. (2018).
Section 30.49, Florida Statutes (2018), directs the Sheriff to
annually prepare and submit a proposed budget to the Board. Her
proposed budget is to cover expenses involving the powers, duties,
and operations of the office for the next fiscal year. Section
30.49(2)(a) directs that the Sheriff’s proposed budget must
categorize expenditures at the appropriate “fund level” in
accordance with three “functional categories” (functions): (1)
general law enforcement, (2) corrections and detention alternative
facilities, and (3) court services, excluding service of process. §
30.49(2)(a), Fla. Stat. (2018). Within each function, the Sheriff’s
proposed budget must further itemize expenditures “in accordance
with the uniform accounting system prescribed by the Department
of Financial Services.” § 30.49(2)(c), Fla. Stat. (2018). The six
categories listed under subsection (2)(c) correspond to what are
referred to as “object codes” (objects) in the Department of
Financial Services’ Uniform Accounting System Manual (UASM).
The UASM provides for further itemization within the objects,
referred to as “sub-object codes” (sub-objects). See § 30.49(3), Fla.
Stat. (2018).

    As the taxing authority, the County is charged with funding
the Sheriff’s office. §§ 125.01(1)(r) & 129.01(1), Fla. Stat. (2018).
Chapter 129, Florida Statutes (2018), relates to the County’s
annual budget. After the Sheriff submits her proposed budget
under section 129.03, Florida Statutes (2018), the Board initiates
the process of adopting a final county budget, which is subject to
the notice and hearing requirements of section 200.065, Florida
Statutes. § 129.03, Fla. Stat. (2018). In the hearings, the Board
“may amend, modify, increase, or reduce any or all items of
expenditure in the proposed budget, as certified by the sheriff
pursuant to paragraphs (2)(a)-(c), and shall approve such budget,


                                 2
as amended, modified, increased, or reduced.” § 30.49(4), Fla. Stat.
(2018).

    This case presents the issue of whether, after her budget has
been approved and funds appropriated to her, the Sheriff has
unilateral authority to transfer funds between objects without
approval from the Board. We agree with the circuit court that
under the relevant statutes of chapters 30 and 129, the Sheriff has
such authority.

     Where, as here, the facts are not in dispute, our review of the
circuit court’s final order denying declaratory relief is de novo.
Gator Coin II, Inc. v. Fla. Dep’t of Bus. & Prof’l Reg., Div. of
Alcoholic Beverages & Tobacco, 254 So. 3d 1113, 1115 (Fla. 1st
DCA 2018). We also review questions of statutory construction de
novo. Id. On appeal, both sides present compelling policy
arguments with little citation to case law or statutory authority,
which are scant. We are ultimately persuaded by the Sheriff’s
position as we agree with the circuit court that construing chapters
30 and 129 in harmony leads to the conclusion that the Sheriff is
not required to seek Board approval before transferring funds
between objects. We are specifically persuaded by the following
three arguments.

     First, section 30.53, Florida Statutes (2018), explicitly
preserves the Sheriff’s independence as a constitutional officer
“concerning the purchase of supplies and equipment, selection of
personnel, and the hiring, firing, and setting of salaries of such
personnel[.]” We interpret this provision as a broad preservation
of all powers necessary for the Sheriff to carry out the duties and
responsibilities of her office, which necessarily must include
authority over her budget and office’s expenditures.

    Second, there is no statutory requirement that the Sheriff
seek Board approval prior to transferring funds between objects.
The only prohibition upon such transfers is found in section
129.06(5), Florida Statutes, which provides:

    Any county constitutional officer whose budget is
    approved by the board of county commissioners, who
    has not been reelected to office or is not seeking

                                 3
    reelection, shall be prohibited from making any budget
    amendments, transferring funds between itemized
    appropriations, or expending in a single month more
    than one-twelfth        of any itemized approved
    appropriation, following the date he or she is eliminated
    as a candidate or October 1, whichever comes later,
    without approval of the board of county commissioners.

     Section 129.06(5) clearly prohibits so called “lame duck”
sheriffs from transferring funds between objects without first
seeking Board approval.        Under the principle of statutory
construction, expressio unius est exclusio alterius, the prohibition
cannot be read to also apply to sitting sheriffs. See Moonlit Waters
Apartments Inc. v. Cauley, 666 So. 2d 898, 900 (Fla. 1996) (“Under
the principle of statutory construction, expressio unius est exclusio
alterius, the mention of one thing implies the exclusion of
another.”). Absent statutory language extending the prohibition
to sitting sheriffs, the Sheriff has authority to transfer funds
between objects without Board approval.

    Third, we agree with the circuit’s court’s reliance on
Weitzenfeld v. Dierks, 312 So. 2d 194, 196 (Fla. 1975), which held:

    We find the internal operation of the sheriff's office and
    the allocation of appropriated monies within the six
    items of the budget is a function which belongs uniquely
    to the sheriff as the chief law enforcement officer of the
    county. To hold otherwise would do irreparable harm to
    the integrity of a constitutionally created office as well
    as violate the precept established by F.S. Section 30.53
    and, in practical effect, gain nothing for the county.

     Weitzenfeld construed an older version of section 30.49 that
did not require the Sheriff to submit a proposed budget organized
by function, object, and sub-object. We agree with the Sheriff’s
position that these statutory changes were enacted to ensure
uniform accounting practices and cannot be read to impose a limit
on the Sheriff’s spending authority. Under Weitzenfeld, the
Sheriff, as an independent constitutional officer, has autonomy
over the allocation of appropriated monies within her budget.
Absent a statute requiring the Sheriff to first seek Board approval

                                 4
before transferring monies between objects, we find her
independent authority should be preserved in this area. The
circuit court’s order denying declaratory relief on this issue is
AFFIRMED.

LEWIS and B.L. THOMAS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Robert C. Swain, Senior Assistant County Attorney, Gainesville,
for Appellant.

Laura Youmans, Legislative Counsel, Florida Association of
Counties, Inc., Tallahassee; Angela J. Wallace, Alicia Lobeiras,
and Annika E. Ashton, Broward County Attorney’s Office, Fort
Lauderdale, for Amicus Curiae Florida Association of Counties,
Inc., in support of Appellant.

Cynthia M. Weygant of the Alachua County Sheriff's Office,
Gainesville, for Appellee.

Thomas W. Poulton of DeBevoise & Poulton, P.A., Winter Park, for
Amicus Curiae Florida Sheriffs Association in support of Appellee.




                                5